 1

 2

 3

 4

 5

 6

 7

 8

 9

10                        UNITED STATES DISTRICT COURT
11                     SOUTHERN DISTRICT OF CALIFORNIA
12
       UNITED STATES OF AMERICA,                    Case No. 19-mj-21700-BGS-BAS-1
13
                                     Plaintiff,     ORDER GRANTING JOINT
14                                                  MOTION TO STAY
15           v.                                     [ECF No. 32]
16     FAUSTO ARMANDO BUNAY-
       TIPAN,
17
                                  Defendant.
18

19         Defendant Fausto Armando Bunay-Tipan appeals his misdemeanor conviction
20   for illegal entry under 8 U.S.C. § 1325. (ECF No. 22.) See also 18 U.S.C. § 3402;
21   Fed. R. Crim. P. 58(g)(2)(B). Presently before the Court is the parties’ joint motion
22   to stay the appeal pending the Ninth Circuit’s consideration of appeals involving the
23   same legal arguments that Defendant intends to raise in his appeal. (ECF No. 32.)
24   Good cause appearing, the Court GRANTS the joint motion. See, e.g., Clinton v.
25   Jones, 520 U.S. 681, 706 (1997) (“The District Court has broad discretion to stay
26   proceedings as an incident to its power to control its own docket.”). The Court
27   STAYS the appeal. The Court also ORDERS that the parties shall file a request to
28


                                              –1–                                 19mj21700
 1   lift the stay or other appropriate motion within seven days of a final decision from
 2   the Ninth Circuit.
 3         IT IS SO ORDERED.
 4

 5   DATED: January 15, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             –2–                                 19mj21700
